Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered February 6, 1987, convicting him of criminal injection of a narcotic drug, upon a jury verdict, and imposing sentence.
*707Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Harwood, Balletta and Copertino, JJ., concur.